2. Philippines
The next item is the debate on six motions for a resolution on the situation in the Philippines.
Madam President, Commissioner, I have followed the situation in the Philippines ever since the unfortunate Marcos couple ruled that country. Since then, this great island republic has experienced a lot of ups and downs, the ups and downs of a dictatorship and of attempts to move towards freedom, of economic crises and of developments towards a market economy, which were then continually stifled in a quagmire of corruption, mismanagement and, unfortunately, constant authoritarian incursions.
If we look at the map we see that this island republic is of supreme strategic importance. Like Indonesia, it controls certain maritime routes that are central and vital to our economy, but also to that of Asia. Therefore, stability in the region matters a great deal, and that is why we need to make it clear to those in power that it is only through dialogue, only through the rule of law, only by strengthening democracy, infrastructure and small and medium-sized enterprises that this country will finally find long-term stability. Otherwise, it will continually be under the threat of collapse, and separatist movements, movements in individual island groups, religious and cultural movements that oppose each other will threaten the unity of the country. This is therefore an issue that is of central importance for the European Union.
Madam President, many states in other parts of the world came into being as a result of European intervention. They are the successor states to the colonies of the European countries, areas that were conquered in centuries past in order to get hold of raw materials cheaply. The mining of metals and the harvesting of tropical plants were the most important objective while, in some cases, human beings, too, were traded as slaves. People with completely different languages and cultures thus found themselves living in one of these colonies and separated from those with whom they had much more in common linguistically and culturally.
The Philippines were seized from Spain in 1898 by the United States, which then proceeded to govern the islands as its own colony until 1946. As an independent state, the country has since developed a reputation for poor government. The question is whether this is a coincidence. States like this one are not a product of the will of the people. They were not formed from the bottom up. They were constructed from the top down and by outside influences.
States like this are not the best breeding ground for a democratic state under the rule of law and for the peaceful resolution of societal conflicts. They are often held together by force, and the army's power is great. There is often a lot of scope for foreign companies to get involved, which then maltreat and exploit the environment and their employees to ruination. They get the chance to behave badly by providing the rulers of these countries with privileges and wealth.
Abuses of this nature bring into being counter-movements. If such movements are not regarded by the state as a legal opposition that can peacefully develop into a participant in government, the chances are that these movements will fall back on the use of force out of the need for self-preservation. The government will then respond with more state-sponsored violence, perhaps without even admitting that this violence is being perpetrated by the state.
Since 2001, hundreds of activists, trade unionists, journalists and religious leaders have been killed or abducted. Opposition members freed by court order are then locked up again by the state, regardless. Those guilty of murders and abductions are neither tracked down nor punished. Foreign attempts at mediation have been repudiated and eventually ended.
The resolution rightly calls for greater efforts in respect of mediation, compromises and peaceful solutions. Without the integration of opposition movements into the democratic state under the rule of law, the Philippines will remain a chaotic country where life is bad.
author. - Madam President, the situation in Mindanao is grave, with hundreds of thousands of internally displaced persons living in desperate conditions. The long-standing insurgency is a factor in this sorry state of affairs, but so is the not-so-democratic status of successive Filipino governments with the latter being widely held responsible by international agencies, such as the UN Human Rights Council, for showing remarkable impunity from extrajudicial killings and the forced disappearances of hundreds of Filipino citizens whose activities were thought to have been in disagreement with official government policy.
Such impunity must be terminated. In addition, the Government of the Philippines must urgently resume peace negotiations with the MILF and both sides must renounce violence and solve their differences at the negotiating table.
Madam President, the Philippines are a country with a rich, albeit unfortunate, history. The country was conquered by the Spanish in 1521, after they had overcome the strong resistance of the local population by force. Following a rebellion against Spanish rule in 1916, the United States took control of the Philippines. The country gained full independence, following a period of temporary occupation by the Japanese, in 1946, and was ruled as a dictatorship for many years by President Marcos. In 1983, Benigno Aquino, the leader of the democratic opposition, was assassinated. In the Philippines, both the Moro Islamic Liberation Front and communist partisans are active. Abu Sayyaf hit squads want to separate the southern part of the islands from the rest of the Philippines. The country is plagued by corruption. People are dying in droves, the death penalty is widely applied and those whose existence is viewed as awkward by certain groups are being secretly murdered. Attempts to introduce and uphold human rights and democratic principles face serious obstacles in that country. The economic development of the Philippines and its membership of the Association of South-East Asian Nations are positive signs.
The resolution, which I support, is the European Union's contribution to taking specific measures to put an end to internal conflict in the Philippines, and to reintroduce the principles of the rule of law.
Madam President, the case of the Philippines indeed demonstrates that the peacemaking process sometimes requires us not to look in just one direction.
At the moment we are working on many fronts in the Philippines, and all of them need to be approached in a specific way in their context. It is therefore important to understand the multiplicity of responses. There is a humanitarian dimension in the Philippines case, but there is also a clearly political dimension, and they are both fundamental if we want to make progress in the frustrated peace talks. I say they are frustrated because what seemed to be a good way forward this summer was blocked by several incidents, and particularly because the Supreme Court considered that the memorandum of understanding was clearly unconstitutional.
This essentially brought the whole negotiation process to a halt, and it requires a response from the international community, I insist, at two levels.
The first is the humanitarian level. I think it is clear that the situation not just of the 300 000 displaced people but also, basically, of the now countless victims of disappearances, torture and even serial murders needs first to be investigated and then to receive a political response from the government, at the insistence of the international community.
Secondly, however, there is also a need for a political response. Norway has for some time been negotiating and establishing various frameworks to be able to reach agreements to resolve the situation. It is a kind of parallel diplomacy or silent diplomacy; it is not the kind of diplomacy to which we are accustomed, in terms of high-level officials, but it is necessary.
It is sometimes absolutely essential that there are actors to perform the role that Norway is performing, and I believe the European Union should not only develop this kind of activity, but it should also, basically, support any initiative that might encourage dialogue and help resolve the differences between the various groups currently involved in disputes in the Philippines.
Madam President, the conflict between the Government of the Philippines and the Moro Islamic Liberation Front from Mindanao has been going on for decades. It has been accompanied by terrorist attacks, carried out by the Abu Sayyaf organisation, as well as kidnappings and murders. In 2004, as many as 116 people died in an attack on a ferry in Manila Bay. According to the government in Manila, Abu Sayyaf is collaborating with al-Qaida. The kidnappings continue. Peace talks were suspended in August of last year. In the meantime, the separatist conflict has already claimed over 120 000 victims. Human rights are violated on a regular basis. We call on all parties to the conflict to begin negotiations aimed at achieving an agreement on economic, social and political matters. We support all action which intends to achieve a fair and lasting peace.
Member of the Commission. - Madam President, the Philippines, as many honourable Members have just said, still faces very strong challenges: on the one hand, the question of minorities in Mindanao, and on the other hand, many extrajudicial killings. We are well aware of that.
However, the Philippines has made considerable progress in its international obligations to ensure and to protect human rights, ratifying 12 international human rights treaties and abolishing the death penalty, largely thanks to the advocacy role played by the European Parliament, the Commission and the Member States. So there is a mixed picture, but we have to see both the positive and the negative sides.
But the human rights situation remains very difficult and we use the opportunity of our regular, senior official meeting to raise these issues. Human rights warrant particular attention for our relationship with the Philippines, also in the run-up to the presidential elections in 2010, and we are already going in this direction.
I would, therefore, like to focus on the long-standing issue, as I have already said, of the extrajudicial killings. These assassinations of journalists of human rights and land rights activists have certainly decreased significantly in number in the past two years. But, from time to time, they have flared up and there has been a flare-up very recently. Most unsettling is that the majority of the perpetrators remain at large. It has become a very sensitive political issue and it has eroded confidence in the Government.
We are about to launch an 'EU-Philippines Justice Assistance Mission' under the Instrument for Stability. What we have in mind is capacity-building for the Philippine judicial authorities, including police and military personnel, to help them investigate cases of extrajudicial killings and to prosecute those guilty of murder.
We have also ongoing projects at local level to promote respect for human rights, funded by the EU Instrument for Democracy and Human Rights. These include monitoring the implementation of international commitments in the field of human rights, actions to support the ratification of the Rome Statute of the ICC and electorate education.
We are currently in the process of reviewing our cooperation with all our partner countries in the framework of the Mid-Term Review and there are good reasons to step up our efforts in the area of good governance, justice and the rule of law in the Philippines.
As far as the Peace Process in Mindanao is concerned, the Government appears ready to re-launch talks and we encourage an early resumption of negotiations between the parties and, of course, every discreet mediation that might be there. Meanwhile, the civilian population has once again borne the brunt of the long-lasting conflict, and ECHO has supplied significant assistance.
Finally, current priorities of our relationship with the Philippines include the Partnership and Cooperation Agreement (PCA) negotiations, which started last month in Manila. In this framework too, we are looking for common ground on human rights.
The debate is closed.
The vote will take place at the end of the debates.